Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Limitation “attachment portion” in claims 1-4, the claims does not recite enough structure that corresponds to the claimed “attachment portion”. The specification discloses (attachment portion of the impact handle can include various mechanisms for connecting to the needle assembly. For example, the attachment portion can snap, twist, clip, or thread onto the needle assembly, or may couple to the needle assembly via any other suitable mechanism, in par.0057), or (attachment portion includes a Kocher or clamp style attachment mechanism, in par.60).
Limitation “handle portion” in claims 1, the claims does not recite enough structure that corresponds to the claimed “handle portion”. The specification discloses (handle portion can include grooves, ridges, and/or other features configured to improve the user's grip on the handle portion, in par.0054).



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the portion of the jamshidi needle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the portion of the jamshidi needle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deangelo et al (US 2012/0059380).

As to claim 1, Deangelo discloses a method of driving a jamshidi needle (cannula 102, par.57, fig.1-2) into a target location in a patient's body (abstract, as best seen in fig.1-8), comprising: 
coupling an impact handle (handle 104 and head 136, head 136 is secured to handle 104, and act as one structure where cannula 102 is attached to, par.57 and par.63, fig.1-3) to the jamshidi needle, wherein the impact handle comprises an attachment portion (recessed region 130 and head 136, par.63, fig.1-4), a handle portion (top surface 128, the user can grasp the handle 104 with the user's palm contacting the top surface 128 par.64, or bottom surface 144, and/or any portion of handle 104, par.64, as best see in fig.1), and an impact strikeplate (disk-shaped strike plate 150, par.66, fig.3); and 
tapping the impact strikeplate with a mallet or similar instrument to drive the jamshidi needle into the target location (the user can strike the strike plate 150 of the stylet 106 with a mallet until the sharp tip 148 of the stylet 106 passes through the cortex 304, par.77, fig.8).

As to claim 2, Deangelo discloses the method, wherein the jamshidi needle comprises a cannula shaft (tubular shaft 110 of cannula 102, par.58-59, fig.1-2) coupled to a cannula handle (fitting 116 of cannula 102, par.59, fig.1-2), and coupling the impact handle to the portion of the jamshidi needle comprises engaging the attachment portion with a portion of the cannula shaft and a portion of the cannula handle (engaging head 136 to fitting 116 of cannula 102, as best seen in fig.1-2)(Examiner respectfully notes that cannula shaft 110 is fixed/molded to cannula handle 116 (par.59), so engaging a portion of cannula handle 116 to attachment portion 136 will also necessitate engaging the cannula shaft 110 to attachment portion 136, because engaging does not necessarily mean being physically attached to).

As to claim 3, Deangelo discloses the method, wherein the attachment portion of the impact handle comprises a locking cam (L-shaped slot 140 formed in the head 136 of the stylet 106 to secure the stylet 106 to the handle/outer cannula assembly, par.63) and coupling the impact handle to the jamshidi needle further comprises moving the locking cam to a locked position to secure the impact handle to the jamshidi needle (moving slot 140 until it mates with locking pin 134 to secure the 136 to 104, vertical region 162 of the slot 140 of the stylet 106 aligned with the locking pin 134 of the handle 104, the stylet 106 can be loaded into the handle/outer cannula, end of par.63, par.69-70, fig.1-3).

As to claim 4, Deangelo discloses the method, wherein the jamshidi needle comprises a cannula shaft (tubular shaft 110 of cannula 102, par.58-59, fig.1-2) and coupling the impact handle to the portion of the jamshidi needle comprises engaging the attachment portion with a portion of the cannula shaft (engaging head 136 to fitting 116 of cannula 102, as best seen in fig.1-2)(Examiner respectfully notes that cannula shaft 110 is fixed/molded to cannula handle 116 (par.59), so engaging a portion of cannula handle 116 to attachment portion 136 will also necessitate engaging the cannula shaft 110 to attachment portion 136, because engaging does not necessarily mean being physically attached to).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791